                                                                   Case 8:18-bk-13588-SC         Doc 119 Filed 04/03/19 Entered 04/03/19 09:22:42          Desc
                                                                                                  Main Document    Page 1 of 27


                                                                    1 WEILAND GOLDEN GOODRICH LLP
                                                                      Reem J. Bello, State Bar No. 198840
                                                                    2 rbello@wgllp.com
                                                                      Ryan W. Beall, State Bar No. 313774
                                                                    3 rbeall@wgllp.com
                                                                      650 Town Center Drive, Suite 600
                                                                    4 Costa Mesa, California 92626
                                                                      Telephone 714-966-1000
                                                                    5 Facsimile    714-966-1002

                                                                    6 Attorneys for Chapter 7 Trustee
                                                                      Jeffrey I. Golden
                                                                    7

                                                                    8                             UNITED STATES BANKRUPTCY COURT

                                                                    9                              CENTRAL DISTRICT OF CALIFORNIA

                                                                   10                                      SANTA ANA DIVISION

                                                                   11 In re                                            Case No. 8:18-bk-13588-SC
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 TIM M. MCKENNA,                                  Chapter 7
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13                  Debtor.                         APPLICATION OF THE CHAPTER 7
                                                                                                                       TRUSTEE FOR AUTHORIZATION TO:
                                                                   14                                                  (1) EMPLOY REAL ESTATE BROKER
                                                                                                                       (COLDWELL BANKER RESIDENTIAL
                              Tel 714-966-1000




                                                                   15                                                  BROKERAGE) AND AGENT CLARENCE
                                                                                                                       YOSHIKANE PURSUANT TO 11 U.S.C.
                                                                   16                                                  §§ 327 AND 328; AND (2) ALLOW AGENT
                                                                                                                       AN ADMINISTRATIVE CLAIM FOR OUT-
                                                                   17                                                  OF-POCKET EXPENSES;
                                                                                                                       DECLARATIONS OF JEFFREY I. GOLDEN
                                                                   18                                                  AND CLARENCE YOSHIKANE IN
                                                                                                                       SUPPORT
                                                                   19
                                                                                                                       [1059 S. Summer Breeze Lane, Anaheim,
                                                                   20                                                  California 92808]

                                                                   21                                                  [No Hearing Required Pursuant to Local
                                                                                                                        Bankruptcy Rule 2014-1(b)(1)]
                                                                   22

                                                                   23 TO THE HONORABLE SCOTT C. CLARKSON, UNITED STATES BANKRUPTCY

                                                                   24 JUDGE; THE OFFICE OF THE UNITED STATES TRUSTEE; DEBTOR AND DEBTOR’S

                                                                   25 COUNSEL OF RECORD, IF ANY; AND ALL PARTIES ENTITLED TO NOTICE:

                                                                   26           Jeffrey I. Golden, the chapter 7 trustee (the “Trustee”) for the bankruptcy estate

                                                                   27 (the “Estate”) of debtor Tim M. McKenna (the “Debtor”), files this Application of the

                                                                   28 Chapter 7 Trustee for Authorization to: (1) Employ Real Estate Broker (Coldwell Banker
                                                                        1208427.1                                                          EMPLOYMENT APPLICATION
                                                                   Case 8:18-bk-13588-SC              Doc 119 Filed 04/03/19 Entered 04/03/19 09:22:42                        Desc
                                                                                                       Main Document    Page 2 of 27


                                                                    1 Residential Brokerage) and Agent Clarence Yoshikane Pursuant to 11 U.S.C. §§ 327 and

                                                                    2 328; and (2) Allow Agent an Administrative Claim for Out-of-Pocket Expenses (the

                                                                    3 "Application"). In support of the Application, the Trustee submits the attached declarations

                                                                    4 of Jeffrey I. Golden (the "Golden Declaration") and Clarence Yoshikane (the "Yoshikane

                                                                    5 Declaration").

                                                                    6

                                                                    7 I.          STATEMENT OF FACTS
                                                                    8             Debtor filed a voluntary petition under chapter 7 of the Bankruptcy Code on

                                                                    9 September 27, 2018 (the “Petition Date”) in the United States Bankruptcy Court, Central

                                                                   10 District of California, Case No. 8:18-bk-13588-SC. See Docket No. 1.1 On the same day,

                                                                   11 the Trustee was appointed chapter 7 trustee. See Docket No. 2. Debtor filed his
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 schedules of assets and liabilities on October 26, 2018. See Docket No. 21.
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13             Debtor scheduled his interest in the real property located at 1059 S. Summer

                                                                   14 Breeze Lane, Anaheim, California (the “Property”), and $1,640,520 in liens against the
                              Tel 714-966-1000




                                                                   15 Property. Id. One of the creditors with a lien on the Property is also holding $390,000.00

                                                                   16 in escrow that may be used to offset its lien against the Property. Based on such

                                                                   17 information, the Trustee believes there may be equity in the Property. See Golden

                                                                   18 Declaration.

                                                                   19

                                                                   20 II.         PROPOSED EMPLOYMENT OF BROKER AND AGENT
                                                                   21             The Trustee has solicited the assistance of Clarence Yoshikane (the "Agent") of

                                                                   22 Coldwell Banker Residential Brokerage, a licensed California real estate broker (the

                                                                   23 "Broker"), in determining the value of the Property. The Agent has inspected the Property

                                                                   24 and has advised the Trustee that in order to enhance marketability, appliances will need

                                                                   25 to be reinstalled and the Property will need to be cleaned (together, the “Improvements”)

                                                                   26

                                                                   27
                                                                            1
                                                                                The Trustee requests the Court take judicial notice of its docket, the date of filing of pleadings on its
                                                                   28 docket and admissions of Debtor in his schedules and related documents.
                                                                        1208427.1                                                 2                        EMPLOYMENT APPLICATION
                                                                   Case 8:18-bk-13588-SC        Doc 119 Filed 04/03/19 Entered 04/03/19 09:22:42            Desc
                                                                                                 Main Document    Page 3 of 27


                                                                    1 before the Property can be photographed and shown. Due to the lack of funds in the

                                                                    2 Estate, the Agent is willing to undertake and advance the cost of the Improvements, up to

                                                                    3 $5,000. The Agent has advised the Trustee that the market value of the Property will be

                                                                    4 approximately $1,299,000 after the Improvements have been made. See Yoshikane

                                                                    5 Declaration. The Agent's profile is attached as Exhibit "2."

                                                                    6           To facilitate the sale of the Estate’s interest in the Property, the Trustee seeks to

                                                                    7 employ an experienced and reputable real estate broker and proposes to employ the

                                                                    8 Broker and the Agent pursuant to 11 U.S.C. §§ 327(a) and 328. The Agent has agreed to

                                                                    9 advertise the Property, to market and show the Property, to represent the Estate in

                                                                   10 connection with the sale of the Property, and to advise the Trustee with respect to

                                                                   11 obtaining the best offer for the Property.
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12           The terms of the Broker’s employment agreed to by the Trustee, subject to
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 approval of the Court, as set forth in the Exclusive Authorization and Right to Sell, the

                                                                   14 Addendum to Exclusive Authorization and Right to Sell, and the Disclosure Regarding
                              Tel 714-966-1000




                                                                   15 Real Estate Agency Relationships (together, the "Listing Agreement"), a copy of which is

                                                                   16 attached as Exhibit "1," are as follows:

                                                                   17                  1.     The Broker will have an exclusive listing on the Property. The listing

                                                                   18           price for the Property will be $1,299,900. The Listing Agreement, including the

                                                                   19           listing price, may be modified by the Trustee in his discretion. The listing and sale

                                                                   20           of the Property is subject to Bankruptcy Court approval. Any sale of the Property

                                                                   21           will be "as is," without any representations, guarantees or warranties of any kind,

                                                                   22           whether expressed or implied, by the Trustee. Upon the presentation of an

                                                                   23           acceptable purchase offer for the Property, the Trustee will file a motion seeking

                                                                   24           court authority to sell the property and pay the total broker's commission of five

                                                                   25           percent (5%) from the sale proceeds through escrow. The Trustee's motion will

                                                                   26           contain an overbid procedure.

                                                                   27                  2.     The Trustee shall have the right to sell the Property to anyone who,

                                                                   28           prior to the date of entering into the Listing Agreement, has expressed an interest
                                                                        1208427.1                                       3                   EMPLOYMENT APPLICATION
                                                                   Case 8:18-bk-13588-SC         Doc 119 Filed 04/03/19 Entered 04/03/19 09:22:42            Desc
                                                                                                  Main Document    Page 4 of 27


                                                                    1           in purchasing the Property, and the Broker shall not be entitled to a commission on

                                                                    2           such a sale.

                                                                    3                  3.      The Agent is informed and understands that no sale may be

                                                                    4           consummated until after notice and a hearing. Further, the Agent is aware of the

                                                                    5           provisions of 11 U.S.C. § 328(a) and understands and accepts that,

                                                                    6           notwithstanding the terms and conditions of employment and compensation

                                                                    7           provided in the Listing Agreement, the Court may allow compensation different

                                                                    8           from the compensation provided under such terms and conditions after the

                                                                    9           conclusion of such employment, if such terms and conditions prove to have been

                                                                   10           improvident in light of developments not capable of being anticipated at the time of

                                                                   11           the fixing of such terms and conditions.
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 III.      MEMORANDUM OF POINTS AND AUTHORITIES
                                                                   14           Pursuant to 11 U.S.C. § 327(a), a trustee may employ attorneys and other
                              Tel 714-966-1000




                                                                   15 professional persons who do not hold or represent an interest adverse to the estate, and

                                                                   16 who are disinterested persons, to represent or assist the trustee in carrying out the

                                                                   17 trustee's duties.

                                                                   18           The Trustee employs the Agent in other unrelated cases.

                                                                   19           Except as provided above, to the best of the Trustee’s knowledge, and based upon

                                                                   20 the attached Declaration of Clarence Yoshikane, the Broker and the Agent:

                                                                   21                  1.      have no connection with Debtor, Debtor’s principals, insiders,

                                                                   22           creditors, the Trustee, or any other party in interest, or their respective attorneys

                                                                   23           and accountants, or any person employed in the Office of the United States

                                                                   24           Trustee;

                                                                   25                  2.      are not creditors, equity security holders or insiders of Debtor;

                                                                   26                  3.      are not investment bankers for any outstanding security of Debtor;

                                                                   27                  4.      have not been, within three years prior to the date of the filing of the

                                                                   28           petitions, investment bankers for a security of Debtor, or attorneys for such an
                                                                        1208427.1                                       4                    EMPLOYMENT APPLICATION
                                                                   Case 8:18-bk-13588-SC         Doc 119 Filed 04/03/19 Entered 04/03/19 09:22:42           Desc
                                                                                                  Main Document    Page 5 of 27


                                                                    1           investment banker in connection with the offer, sale or issuance of any security of

                                                                    2           Debtor;

                                                                    3                  5.      are not and were not, within two years before the date of the filing of

                                                                    4           the petitions, directors, officers, or employees of Debtor or of any investment

                                                                    5           banker for any security of Debtor;

                                                                    6                  6.      do not represent an individual or entity with an interest adverse to the

                                                                    7           Estate;

                                                                    8                  7.      are not related to the United States Trustee or to a bankruptcy judge

                                                                    9           in the Central District of California;

                                                                   10                  8.      are disinterested within the meaning of 11 U.S.C. §§ 327(a) and

                                                                   11           101(14);
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12                  9.      do not have any fee sharing arrangement, understanding or
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13           compensation sharing arrangement with any other entity, except for the customary

                                                                   14           division of the commission from the sale of a property between the listing broker
                              Tel 714-966-1000




                                                                   15           and the selling broker, as provided in the Listing Agreement; and

                                                                   16                  10.     will not receive a retainer in this case.

                                                                   17

                                                                   18 IV.       CONCLUSION
                                                                   19           The Trustee believes that the employment of the Broker and the Agent on the

                                                                   20 terms and conditions provided herein is in the best interests of the Trustee and the Estate.

                                                                   21           WHEREFORE, the Trustee prays that the Court enter an order:
                                                                   22           1.     Approving the Application;

                                                                   23           2.     Authorizing the Trustee to employ the Broker and the Agent, as an expense

                                                                   24 of the Estate, to market and sell the Estate’s interest in the Property upon the terms and

                                                                   25 conditions set forth herein and in the Listing Agreement, and authorizing the Trustee to

                                                                   26 execute the Listing Agreement attached hereto and any and all other ancillary documents

                                                                   27 necessary to list the Property for sale; and

                                                                   28
                                                                        1208427.1                                        5                  EMPLOYMENT APPLICATION
Case 8:18-bk-13588-SC   Doc 119 Filed 04/03/19 Entered 04/03/19 09:22:42   Desc
                         Main Document    Page 6 of 27
                                                                   Case 8:18-bk-13588-SC             Doc 119 Filed 04/03/19 Entered 04/03/19 09:22:42                      Desc
                                                                                                      Main Document    Page 7 of 27


                                                                    1                              DECLARATION OF JEFFREY I. GOLDEN2
                                                                    2

                                                                    3             I, Jeffrey I. Golden, declare:

                                                                    4             1.      I am a panel trustee, the duly appointed chapter 7 trustee for the bankruptcy

                                                                    5 estate of Tim M. McKenna, and a partner of Weiland Golden Goodrich LLP. I know each

                                                                    6 of the following facts to be true of my own personal knowledge or information and belief

                                                                    7 and, if called as a witness, I could and would competently testify with respect thereto. I

                                                                    8 am submitting this Declaration in support of the Application of the Chapter 7 Trustee to:

                                                                    9 (1) Employ Real Estate Broker (Coldwell Banker Residential Brokerage) and Agent

                                                                   10 Clarence Yoshikane Pursuant to 11 U.S.C. §§ 327 and 328; and (2) Allow Agent an

                                                                   11 Administrative Claim for Out-of-Pocket Expenses (the "Application").
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12             2.       According to the proceedings docket, Debtor filed a voluntary petition under
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 chapter 7 of the Bankruptcy Code on September 27, 2018, in the United States

                                                                   14 Bankruptcy Court, Central District of California, Case No. 8:18-bk-13588-SC. On the
                              Tel 714-966-1000




                                                                   15 same day, I was appointed chapter 7 trustee. Debtor filed his schedules of assets and

                                                                   16 liabilities on October 26, 2018.

                                                                   17             3.      Debtor scheduled his interest in the real property located at 1059 S.

                                                                   18 Summer Breeze Lane, Anaheim, California (the “Property”), and $1,640,520 in liens

                                                                   19 against the Property. One of the creditors with a lien on the Property is also holding

                                                                   20 $390,000.00 in escrow that may be used to offset its lien against the Property. Based on

                                                                   21 such information, I believe there may be equity in the Property.

                                                                   22             4.      I intend the sell the Estate’s interest in the Property upon further court order

                                                                   23 to pay claims of creditors and expenses of administration, and seek the Court’s

                                                                   24 authorization to employ the Broker and the Agent to advertise the Property, to market and

                                                                   25 show the Property, to represent the Estate in connection with the sale of the Property, and

                                                                   26 to advise me with respect to obtaining the best offer for the sale of the Property.

                                                                   27

                                                                   28       2
                                                                                All capitalized terms have the same meaning or definition as the capitalized terms in the Application.
                                                                        1208427.1                                               7                       EMPLOYMENT APPLICATION
Case 8:18-bk-13588-SC   Doc 119 Filed 04/03/19 Entered 04/03/19 09:22:42   Desc
                         Main Document    Page 8 of 27
                                                                   Case 8:18-bk-13588-SC             Doc 119 Filed 04/03/19 Entered 04/03/19 09:22:42                      Desc
                                                                                                      Main Document    Page 9 of 27


                                                                    1                               DECLARATION OF CLARENCE YOSHIKANE3
                                                                    2

                                                                    3             I, Clarence Yoshikane, declare:

                                                                    4             1.      I am a real estate agent licensed in the State of California. I know each of

                                                                    5 the following facts to be true of my own personal knowledge or information and belief and,

                                                                    6 if called as a witness, I could and would competently testify with respect thereto. I am an

                                                                    7 agent of Coldwell Banker Residential Brokerage located at 3377 Via Lido, Newport Beach,

                                                                    8 California 92663. I am submitting this Declaration in support of the Application of the

                                                                    9 Chapter 7 Trustee to: (1) Employ Real Estate Broker (Coldwell Banker Residential

                                                                   10 Brokerage) and Agent Clarence Yoshikane Pursuant to 11 U.S.C. §§ 327 and 328; and

                                                                   11 (2) Allow Agent an Administrative Claim for Out-of-Pocket Expenses (the "Application").
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12             2.      The Broker and I are qualified to represent the Trustee and the Estate in
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 connection with the marketing and sale of the Estate’s interest in the Property. A true and

                                                                   14 correct copy of the Listing Agreement is attached as Exhibit "1." A true and correct copy
                              Tel 714-966-1000




                                                                   15 of my profile is attached as Exhibit "2."

                                                                   16             3.      On behalf of the Broker, I have agreed to accept employment on the terms

                                                                   17 and conditions set forth in the Application. The total commission for the Property is five

                                                                   18 percent (5%). The commission will be shared with the buyer's broker and will be paid

                                                                   19 from the sale proceeds through escrow.

                                                                   20             4.      I have inspected the Property and have advised the Trustee that in order to

                                                                   21 enhance the Property’s marketability, appliances need to be reinstalled and the Property

                                                                   22 needs to be cleaned prior to being photographed and shown. Due to the lack of funds in

                                                                   23 the Estate, I am willing to undertake and advance the cost of such improvements, up to

                                                                   24 $5,000, on condition that I be allowed an administrative claim in the case. Upon

                                                                   25 completion of the Improvements, I will submit my out-of-pocket expenses to the Trustee

                                                                   26 for review and approval.

                                                                   27

                                                                   28       3
                                                                                All capitalized terms have the same meaning or definition as the capitalized terms in the Application.
                                                                        1208427.1                                               9                       EMPLOYMENT APPLICATION
                                                                   Case 8:18-bk-13588-SC          Doc 119 Filed 04/03/19 Entered 04/03/19 09:22:42             Desc
                                                                                                   Main Document    Page 10 of 27


                                                                    1           5.     I am employed by the Trustee in other unrelated cases.

                                                                    2           6.     To the best of my knowledge, except as provided above, the Broker and I:

                                                                    3                  a.      have no connection with Debtor, Debtor’s principal, insiders,

                                                                    4           creditors, the Trustee, any other party or parties in interest, their respective

                                                                    5           attorneys and accountants, or any person employed in the Office of the United

                                                                    6           States Trustee;

                                                                    7                  b.      are not creditors, equity security holders or insiders of Debtor;

                                                                    8                  c.      are not investment bankers for any outstanding security of Debtor;

                                                                    9                  d.      have not been, within three (3) years before the date of the filing of

                                                                   10           the petition herein, investment bankers for a security of Debtor, or attorneys for

                                                                   11           such an investment banker in connection with the offer, sale or issuance of any
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12           security of Debtor;
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13                  e.      are not and were not, within two (2) years before the date of the filing

                                                                   14           of the petition herein, directors, officers or employees of Debtor or of any
                              Tel 714-966-1000




                                                                   15           investment banker for any security of Debtor;

                                                                   16                  f.      do not represent an individual or entity which holds an interest

                                                                   17           adverse to the Estate;

                                                                   18                  g.      are not related to the United States Trustee or to a bankruptcy judge

                                                                   19           in the Central District of California;

                                                                   20                  h.      are disinterested within the meaning of 11 U.S.C. §§ 327(a) 101(14);

                                                                   21                  i.      have no fee sharing arrangement, understanding or compensation

                                                                   22           sharing arrangement with any other entity, except for the customary division of the

                                                                   23           commission from the sale of a property between the listing broker and the selling

                                                                   24           broker, as provided in the Listing Agreement; and

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1208427.1                                        10                  EMPLOYMENT APPLICATION
Case 8:18-bk-13588-SC   Doc 119 Filed 04/03/19 Entered 04/03/19 09:22:42   Desc
                         Main Document    Page 11 of 27




                                                   Scanned with CamScanner
Case 8:18-bk-13588-SC   Doc 119 Filed 04/03/19 Entered 04/03/19 09:22:42   Desc
                         Main Document    Page 12 of 27


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




                  EXHIBIT 1 
Case 8:18-bk-13588-SC   Doc 119 Filed 04/03/19 Entered 04/03/19 09:22:42   Desc
                         Main Document    Page 13 of 27




                             EXHIBIT 1   PAGE 12
Case 8:18-bk-13588-SC   Doc 119 Filed 04/03/19 Entered 04/03/19 09:22:42   Desc
                         Main Document    Page 14 of 27




                             EXHIBIT 1   PAGE 13
Case 8:18-bk-13588-SC   Doc 119 Filed 04/03/19 Entered 04/03/19 09:22:42   Desc
                         Main Document    Page 15 of 27




                             EXHIBIT 1   PAGE 14
Case 8:18-bk-13588-SC   Doc 119 Filed 04/03/19 Entered 04/03/19 09:22:42   Desc
                         Main Document    Page 16 of 27




                             EXHIBIT 1   PAGE 15
Case 8:18-bk-13588-SC   Doc 119 Filed 04/03/19 Entered 04/03/19 09:22:42   Desc
                         Main Document    Page 17 of 27




                             EXHIBIT 1   PAGE 16
Case 8:18-bk-13588-SC   Doc 119 Filed 04/03/19 Entered 04/03/19 09:22:42   Desc
                         Main Document    Page 18 of 27




                             EXHIBIT 1   PAGE 17
Case 8:18-bk-13588-SC   Doc 119 Filed 04/03/19 Entered 04/03/19 09:22:42   Desc
                         Main Document    Page 19 of 27




                             EXHIBIT 1   PAGE 18
Case 8:18-bk-13588-SC   Doc 119 Filed 04/03/19 Entered 04/03/19 09:22:42   Desc
                         Main Document    Page 20 of 27




                             EXHIBIT 1   PAGE 19
Case 8:18-bk-13588-SC   Doc 119 Filed 04/03/19 Entered 04/03/19 09:22:42   Desc
                         Main Document    Page 21 of 27




                             EXHIBIT 1   PAGE 20
Case 8:18-bk-13588-SC   Doc 119 Filed 04/03/19 Entered 04/03/19 09:22:42   Desc
                         Main Document    Page 22 of 27




                             EXHIBIT 1   PAGE 21
Case 8:18-bk-13588-SC   Doc 119 Filed 04/03/19 Entered 04/03/19 09:22:42   Desc
                         Main Document    Page 23 of 27


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




                  EXHIBIT 2 
Case 8:18-bk-13588-SC   Doc 119 Filed 04/03/19 Entered 04/03/19 09:22:42                         Desc
                         Main Document    Page 24 of 27

                                                                   Real Estate Sales Executive
                                                                   Asset Management
                                                                   Bankruptcy Specialist
                                                                   CA BRE License # 00801398
                                                                   714.606.5765, Direct Line



   Clarence Yoshikane


   Experience       Residential & Commercial Real Estate Sales

                    December 6, 2018 to Present
                    Coldwell Banker Real Estate
                    Servicing California (Nationwide & International Network)


                    April 1, 2018 to December 5, 2018
                    Pacific Sotheby's International Realty (Formerly
                    HOM / Sotheby's International Realty)
                    Servicing California (Nationwide & International Network)



                    September 12, 2016 through March 31, 2018
                    HOM / Sotheby's International Realty
                    Servicing California (Nationwide & International Network)




                    Fall 2013 through September 11, 2016
                    BHHS / Berkshire Hathaway HomeServices
                    California Properties (Formerly Pru CA Realty)
                    Servicing California (Nationwide Network)



                    1989 through Fall 2013
                    Prudential California Realty
                    Servicing California (Nationwide Network)



                    1980 through 1989
                    Merrill Lynch Realty




                              EXHIBIT 2        PAGE 22
Case 8:18-bk-13588-SC          Doc 119 Filed 04/03/19 Entered 04/03/19 09:22:42            Desc
                                Main Document    Page 25 of 27

                           US Bankruptcy Court, State Court Receivership, &
                           Probate and Short Sale Specialist

                           Orange, Los Angeles, Riverside, San Bernardino & San
                           Diego Counties

                           Expert Handling of Occupied, Vacant & Tenant Occupied Properties
                           Licensed in California since 1980

                           Consistently Top Producer – Top 5% of Agents in Company

                           Assessed damages, obtained bids for repairs, Listed & Sold –
                           US Bankruptcy Court, State Court Receivership, Probate Court,
                           REO, Bank Owned & Corporate Owned Properties

                           Developed, Owned & Managed – owner & non-owner
                           occupied properties in Orange & Los Angeles Counties




    Professional           Newport Beach Association of Realtors (NBAOR)
                           California Regional Multiple Listing Service (CRMLS)
    Associations
                           National Association of Realtors
                           California Association of Realtors
   --


   Clarence Yoshikane
   Sales Executive

   Asset Management
   Bankruptcy Specialist

   CA BRE License # 00801398

   Coldwell Banker Real Estate

   3377 Via Lido, Newport Beach

   714.606.5765, Direct Line

   clarence.yoshikane@gmail.com

   www.Yoshikane-Toyama.com




                                    EXHIBIT 2      PAGE 23
        Case 8:18-bk-13588-SC                     Doc 119 Filed 04/03/19 Entered 04/03/19 09:22:42                                      Desc
                                                   Main Document    Page 26 of 27



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                            650 Town Center Drive, Suite 600
                                               Costa Mesa, California 92626

A true and correct copy of the foregoing document entitled (specify): Application of the Chapter 7 Trustee for Authorization
to: (1) Employ Real Estate Broker (Coldwell Banker Residential Brokerage) and Agent Clarence Yoshikane Pursuant to
11 U.S.C. §§ 327 and 328; and (2) Allow Agent an Administrative Claim for Out-of-Pocket Expenses; Declarations of
Jeffrey I. Golden and Clarence Yoshikane in Support
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
April 3, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) April 3, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

Tim M. McKenna
61 Stetson
Irvine, CA 92602-1828

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) April 3, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Served by Personal Delivery
Honorable Scott C. Clarkson
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5130 / Courtroom 5C
Santa Ana, CA 92701-4593

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 4/3/2019                       Victoria Rosales
 Date                           Printed Name                                                    Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:18-bk-13588-SC                     Doc 119 Filed 04/03/19 Entered 04/03/19 09:22:42                                      Desc
                                                   Main Document    Page 27 of 27


TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
Ryan W Beall rbeall@lwgfllp.com, vrosales@wgllp.com;kadele@wgllp.com
Reem J Bello rbello@wgllp.com,
kadele@wgllp.com;vrosales@wgllp.com;cyoshonis@wgllp.com;cbmeeker@gmail.com
Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;David@MarguliesFaithLaw.com;Victoria@MarguliesFaithlaw.com
Daniel K Fujimoto wdk@wolffirm.com
Jeffrey I Golden (TR) lwerner@wgllp.com, jig@trustesolutions.net;kadele@wgllp.com;lfisk@wgllp.com
D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
Kenneth Hennesay khennesay@allenmatkins.com, ncampos@allenmatkins.com
Leslie K Kaufman kaufman_kaufman.bankruptcy@yahoo.com
Nancy L Lee bknotice@mccarthyholthus.com, nlee@ecf.courtdrive.com
Noreen A Madoyan Noreen@MarguliesFaithLaw.com,
Helen@MarguliesFaithlaw.com;Victoria@MarguliesFaithlaw.com;David@MarguliesFaithLaw.com
Tinho Mang tmang@marshackhays.com, 8444806420@filings.docketbird.com
Michelle J Nelson mjslaw@hotmail.com
Scott H Noskin snoskin@mbnlawyers.com, aacosta@mbnlawyers.com
Mark D Poniatowski ponlaw@ponlaw.com
Valerie Smith claims@recoverycorp.com
Richard A Solomon richard@sgswlaw.com
Michael G Spector mgspector@aol.com, mgslawoffice@aol.com
Meghann A Triplett Meghann@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Victoria@MarguliesFaithlaw.com;David@MarguliesFaithLaw.com
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
Jennifer H Wang jwang@cookseylaw.com, jwang@ecf.courtdrive.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
